COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00421-CV


Jack Brewer, Individually and d/b/a       §   From the 158th District Court
Resolution Trust Co.
                                          §   of Denton County (2012-20443-158)

v.                                        §   July 18, 2013

Green Lizard Holdings, L.L.C. Series      §   Opinion by Justice Bleil
SR

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By__________________________________
                                         Justice Charles Bleil